Case 4:20-cv-11272-IT Document 57-9 Filed 11/04/20 Page 1 of 3




               Exhibit H
 Case4:20-mj-01069-DLC
Case  4:20-cv-11272-IT Document
                        Document57-9
                                 36-2 Filed
                                       Filed11/04/20
                                             06/30/20 Page
                                                       Page22ofof33
 Case4:20-mj-01069-DLC
Case  4:20-cv-11272-IT Document
                        Document57-9
                                 36-2 Filed
                                       Filed11/04/20
                                             06/30/20 Page
                                                       Page33ofof33
